    Case: 1:17-cv-08292 Document #: 76 Filed: 06/18/19 Page 1 of 1 PageID #:946
   Case: 19-1799    Document: 00713437544           Filed: 06/17/2019   Pages: 1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604


                                       June 17, 2019

                                          Before:

                            Diane P. Wood, Chief Judge
                            Frank H. Easterbrook, Circuit Judge
                            Michael Y. Scudder, Circuit Judge



QUINCY BIOSCIENCE, LLC,                       ] Appeal from the United
   Plaintiff‐Appellee,                        ] States District Court for
                                              ] the Northern District of
No. 19‐1799           v.                      ] Illinois, Eastern Division.
                                              ]
ELLISHBOOKS, et al.,                          ] No. 1:17‐cv‐08292
    Defendants‐Appellants.                    ]
                                              ] Sharon Johnson Coleman,
                                              ]     Judge.



                                         ORDER

       On consideration of the memoranda filed by the parties addressing the court’s
order of April 29, 2019,

       IT IS ORDERED that the parties return to the district court to seek and obtain an
injunction order that is in compliance with Fed. R. Civ. P. 65(d)(1)(C). See BankDirect
Capital Financial v. Capital Premium Financial, Inc., 912 F.3d 1054, 1057 (7th Cir. 2019)
(“Language in an opinion does not comply with Rule 65(d).”); Bethune Plaza, Inc. v.
Lumpkin, 863 F.2d 525, 527 (7th Cir. 1988) (“A judicial opinion is not itself an order to act
or desist; it is a statement of reasons supporting the judgment.… There must be a
separate document, with a self‐contained statement of what the court directs be done.”).

       IT IS FURTHER ORDERED that the parties file, on or before July 1, 2019, a status
report regarding their compliance with this limited remand order.
